August 24, 2010 VIA EDGAR AND FACSIMILE (202) 772-9206 Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, D.C. 20549 Attention: Anne Nguyen Parker, Branch Chief Norman von Holtzendorff, Attorney-Advisor RE: SkyPeople Fruit Juice, Inc. (the “Company”) Registration Statement on Form S-1 File No. 333-166194 (the “Registration Statement”) Ladies and Gentlemen: On August 23, 2010, Rodman & Renshaw , LLC requested acceleration of the effective date and time of the Registration Statement to 5:00 p.m. on August 25, 2010. Rodman & Renshaw, LLC hereby withdraws such request. Thank you for your assistance throughout the review process. Very truly yours, Rodman & Renshaw, LLC By: /s/ Gregory R. Dow Name: Gregory R. Dow Title: General Counsel cc: Rick Kline Laura Luo Wilson Sonsini Goodrich & Rosati, P.C.
